internal_revenue_service number release date index number -------------------------- --------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- telephone number --------------------- refer reply to cc tege eb ec plr-131015-07 date date ------------------------------------- ------------------ ---------------- ------------------ ----------- employer date date date dear ------------ x this is in response to a letter dated date submitted by your authorized representative requesting consent to revoke an election you made under sec_83 of the internal_revenue_code sec_83 you represent that you entered into a restricted_stock agreement rsa with employer on date under the rsa employer granted x shares of employer stock to you the rsa provides that the shares were substantially nonvested on the date of grant on date you filed an election under sec_83 with respect to the restricted_stock on date employer informed you that as of date all of employer’s authorized stock was issued and outstanding and that no employer stock was available for issuance to you as contemplated by the rsa on date you sent the above- referenced letter requesting consent to revoke the sec_83 election under sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom such services are performed then the excess of the fair_market_value of the property determined without regard to any restriction other than a restriction which by its terms will never lapse as of the first sec_83 and sec_1_83-2 of the income_tax regulations permit the service plr-131015-07 day that the transferee’s rights in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for the property is included in the service provider’s gross_income for the taxable_year which includes that day provider to elect to include in gross_income the excess if any of the fair_market_value of the property at the time of transfer determined without regard to any lapse_restriction as defined in sec_1_83-3 over the amount if any paid for the property as compensation_for services if this election is made the substantial vesting rules of sec_83 and the regulations thereunder do not apply to the property and assuming there is no compensatory cancellation of a nonlapse_restriction any subsequent appreciation in the value of the property is not taxable as compensation to the service provider accordance with the regulations thereunder and must be filed with the internal_revenue_service no later than days after the date that the property is transferred to the service provider under sec_83 an election made under sec_83 must be made in sec_83 and sec_1_83-2 of the income_tax regulations provide that an election under sec_83 may not be revoked without the consent of the commissioner of internal revenue the regulations also provide that such consent will only be granted where the person filing the election is under a mistake of fact as to the underlying transaction and must be requested within days of the date on which the mistake of fact first became known to the person who made the election in any event neither a mistake as to the value or decline in the value of the property for which an election was made nor the failure of anyone to perform an act that was contemplated at the time of transfer of the property constitute a mistake of fact for this purpose revproc_2006_31 2006_27_irb_32 provides guidance on revoking an election under sec_83 sec_5 example describes a situation involving a mistake of fact as to the underlying transaction in example b begins employment with company o under an employment contract that provides b will receive substantially nonvested company o class a common_stock instead substantially nonvested company o class b common_stock is transferred to b b made a valid sec_83 election with respect to the transferred stock b subsequently discovers that company o ha sec_2 classes of common_stock and that company o transferred class b common_stock instead of class a common_stock b timely requests consent to revoke the sec_83 election consent to revoke b’s sec_83 election is granted because the stock b received was transferred under a mistake of fact as to the underlying transaction plr-131015-07 based solely on the facts in your submission we rule that because property was not transferred in_connection_with_the_performance_of_services as contemplated by the rsa sec_83 was not implicated and that your sec_83 election was therefore void ab initio except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any other irc provision the ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to your income_tax return for ------ sincerely yours ________________________________ kenneth m griffin senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
